Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 1/25/2021 is acknowledged. Claims 51-100 are pending in this application and under examination.  Because the elected species, pegylated arginase 1 comprising an amino acid sequence substantially identical to SEQ ID #2 was found to not be allowable, a finding that is maintained as discussed herein, the claims have only been examined to the extent they read on this species.
Claim Rejections/Objections Withdrawn
The objection to claims 65 and 66 the specification is withdrawn in response to Applicants’ amendment.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The rejection of claims 51-100, as represented by the elected species, under 35 U.S.C. §103 as unpatentable over Cheng EP ‘539 in view of Leung US ‘525 is maintained for reasons of record in the Office action mailed 9/24/2020. Applicants’ argument in traverse has been carefully considered but has been found unpersuasive.
Claim 51 and dependents are directed to a method of treating a deficiency of arginase 1 in a human patient in need of such treatment comprising administration of human arginase 1, in which the native cofactor is replaced by cobalt. Claim 51 specifies that the administration of the arginase 1 is intravenous, intramuscular, or subcutaneous, and that it is administered weekly at a dose of about 5 µg/kg to about 1 mg/kg if intravenous or a dose of 10 µg/kg to about 1.5 mg/kg if intramuscular or subcutaneous. Claims 52 and dependents further comprise that the human 
As discussed in the 9/24/2020 Office action, Cheng EP ‘529 teaches treatment of an arginase-related disease by intravenous administration of pegylated arginase 1. The sequence disclosed at pages 13-14 of ‘539 is identical to SEQ ID 2 of the present application. The Office concluded that “an arginase-related disease,” as recited in Cheng EP ‘539, reads on Arginase 1 deficiency, as recited in claim 51. Cheng EP ‘529 does not teach that the pegylated arginase 1 has cobalt as cofactor rather than the native manganese.
However, as also discussed in the 9/24/2020 Office action, Leung US ‘525 teaches that the enzymatic activity of arginase is enhanced by replacement of the native cofactor manganese with cobalt (e.g., at col. 3, ll. 61-64).
The Office finds it self-evident that there is an inherent motivation in the art of therapeutics to produce a more effective treatment. Given this motivation, therefore, it would be obvious combine the teachings of Cheng EP ‘529 and Leung US ‘525 and to employ, for treatment of disease, a pegylated arginase 1 in which cobalt takes the place of native manganese.
Neither Cheng EP ‘539 nor Leung US ‘525 teaches the particular formulation comprising “about 5 mM potassium, phosphate, about 50 mM sodium chloride and about 1.5 % glycerol (w/v) at a pH of about 7.4,” as recited in the claims. Neither Cheng EP ‘539 nor Leung US ‘525 teaches the routes of administration and dosage regimens recited in the claims. However, as discussed in the 9/24/2020 Office action, the details of formulation, dosage form, amount, and frequency, and route of administration are parameters whose optimization is routine in the therapeutic art. As further noted there, Applicants have not shown that the particular values for these parameters that are recited in the claims possess any particular unexpected advantages.
Since, under MPEP 2143.I.E, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp,” and further since, under MPEP 2144.05, optimization through routine experimentation of a parameter that is recognized as a result-effective variable is prima facie obvious, the Office found that claims 51-100 differ from the combination of Cheng EP ‘539 and Leung US ‘525 only by routine optimization of variables known in the art to be result-effective. Therefore, claims 51-100 were rejected as obvious over the combination of Cheng EP ‘539 and Leung US ‘525. 
Applicants traverse the Office’s finding prima facie obviousness, noting that the prior art does not teach the dosage forms, amounts, and frequencies or the routes of administration or formulation particulars recited in the claims and asserting that the Office did not prove that variation of formulation, dosage form, dosage amount, dosage frequency, and route of administration of a medicament is routine in the art of pharmacy and clinical practice. 
The Office finds that the elementary pharmacy textbook Allen, L. et al., eds. “Ansel’s Pharmaceutical Dosage Forms and Drug Delivery Systems,” 8th edition, Lippincott 2005, reflects the level of ordinary skill in the pharmaceutical art at the time of filing. At pp. 51, 53, 54, 92-94, 162-164, 169, 170, and 182-184 Allen 2005 shows that, prior to the filing date of the instant application, the formulation of a drug product, the design of a dosage form, the choice of a route of administration, and the determination of a dosage regimen were well-understood processes, entailing a consideration of the physical, chemical, and biological characteristics of the drug substance and entailing either an empirical approach or a kinetic approach, each of which involves many steps but comprises considerations and determinations that were routine in the art.
Specifically, pages 51 -54 of Allen 2005 teach the process of determining the safe and effective dose, the drug formulation, and the route of administration, teaching that the appropriate dose of any drug varies among patients and that a prescribing physician may increase or decrease the dose so as to meet the particular requirements of each patient. Pages 92-94 of Allen 2005 discuss the choice of nonmedicinal ingredients and dosage forms. Pages 162-164 discuss the choice of route of administration. Pages 169- 170 discuss the options of intravenous and subcutaneous administration. Pages 182-184 discuss how to decide on a dosage regimen, including frequency of administration. In summary, the excerpted passages, show that the determination, variation, and optimization of the parameters previously discussed -- the route of administration, the formulation of the enzyme preparation, including choice of buffer, and the dosage form, amount administered, and frequency of administration – are routine in the art and is well within the skill set of the ordinary clinician. 
From the fact that its 11th edition is now the current one, it can be concluded that this text is widely used in the field. This further substantiates the Office’s conclusion that the teaching of this text reflects the level of ordinary skill in the pharmacy art prior to the filing date of the instant application.
It is again noted that Applicants have provided no showing that the dosage ranges, routes of administration, and formulations recited in the claims confer any particular or unexpected 
Based on these points, the rejection of claims 51-100, as represented by the elected species, under 35 U.S.C. §103 is maintained.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension-of-time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/HEIDI REESE/Primary Examiner, Art Unit 1657